t c summary opinion united_states tax_court danny allen coker petitioner v commissioner of internal revenue respondent docket no 26933-12s l filed date danny allen coker pro_se horace crump and thomas alan friday for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pur- all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure rules suant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for sum- mary judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the proposed levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner filed a federal_income_tax return for late and failed to pay the full amount of tax shown as due on the return the irs subsequently assessed the tax against him on date in an effort to collect the assessed tax the irs sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process or equivalent_hearing in his request petitioner sought a collection alternative in the form of an installment_agreement on date a settlement officer so from the irs appeals_office sent petitioner a letter informing him that his cdp hearing request had been received on date the so sent petitioner a letter scheduling a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative he needed to provide her with a copy of a completed form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information petitioner provided no documentation and proposed no collection alter- native before the scheduled cdp hearing he failed to participate in that hearing and did not request that it be rescheduled the so called petitioner and left a voice message asking that he call her back to reschedule the hearing the so then mailed petitioner a last chance letter requesting that he submit financial informa- tion if he wished the irs to consider a collection alternative petitioner submitted no information and failed to contact the irs regarding his case accordingly on date the irs issued petitioner a notice_of_determination sustaining the proposed levy petitioner timely sought review in this court in his petition petitioner asserts that he never received the letters request- ing additional information the so sent three letters regarding the scheduling of the cdp conference to petitioner at a blue springs mississippi address blue springs address which is the address that petitioner provided on his cdp hearing request the so also mailed the notice_of_determination to that address the court has the blue springs address in its files as petitioner’s address on date respondent filed a motion for summary_judgment the court ordered petitioner to file a response to this motion by date this order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner has responded neither to respondent’s motion nor to the court’s order a summary_judgment and standard of review discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial where as here there is no dispute concerning the underlying tax_liability the court reviews the irs’ determination for abuse_of_discretion 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir because petitioner failed to respond to respondent’s motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b analysis the only question is whether the irs properly sustained a levy to collect petitioner’s liability we review the record to determine whether the appeals officer properly verified that the requirements of any applicable law or ad- ministrative procedure have been met any issues petitioner raised have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 it is clear from our review of the record that the so conducted a thorough review of transcripts of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that collection action be no more intrusive than necessary petitioner did not raise a valid challenge to the appropriateness of respondent’s intended col- lection action these issues are now deemed conceded see rule b petitioner’s request for a cdp hearing included a statement that he intended to propose an installment_agreement sec_6159 authorizes the irs to enter into a written_agreement allowing a taxpayer to pay a tax_liability in installments if it concludes that the agreement will facilitate full or partial collection of such liability the decision to accept or reject installment agreements lies within the commissioner’s discretion see 140_tc_173 citing kuretski v commissioner tcmemo_2012_262 at aff’d __ f 3d __ d c cir date as a threshold matter it is not an abuse_of_discretion for the so to decline to consider an installment_agreement where the taxpayer does not place a specific proposal on the table see 138_tc_228 124_tc_69 stated otherwise it is the obligation of the taxpayer not of the reviewing officer to start negotiations regarding a collection alternative by making a specific proposal petitioner never made such a proposal further petitioner neglected to furnish form 433-a and the underlying financial information requested by the so as a prerequisite for consideration of an installment_agreement it is incumbent on the taxpayer to provide requested financial information that will enable the irs to make an informed evaluation of his ability to pay see eg sec_6159 sec_7122 454_f3d_688 7th cir 414_f3d_144 1st cir murphy v commissioner t c pincite we have held that no abuse_of_discretion occurs when an so is unable to consider collection alternatives because of a taxpayer’s failure to provide financial information see eg lance v commissioner tcmemo_2009_129 schwersensky v commissioner tcmemo_2006_178 we likewise find no abuse_of_discretion here petitioner argues that he failed to provide the requested financial informa- tion because he never received the letters requesting additional information the so sent three separate letters to petitioner regarding the scheduling of the cdp conference and left at a minimum one voice message for him these letters were addressed to petitioner at the blue springs address which is the same ad- dress to which the so mailed the notice_of_determination it is clear that peti- tioner received the notice_of_determination because he attached a copy of it to his petition he has provided no explanation--besides the general allegation in his pleading--as to why he received that notice but none of the letters mailed to the same address shortly before contrary to our rules petitioner has rest ed upon the mere allegations of his pleading see rule d as we were presented with no contrary evidence we find no genuine dispute as to any material fact on this point in any event petitioner does not explain why he failed to return the so’s phone call regardless of whether petitioner received the letters which we believe that he did he was instructed to call the so back by phone because petitioner failed to respond to the irs motion for summary_judgment we are left without any specific facts showing that there is a genuine issue for trial on that or any other point see rule d we therefore find that petitioner was aware of his responsibility to provide financial information to the so but neglected to do so finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
